Citation Nr: 0820486	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from August 1965 to 
May 1967, including a tour in the Republic of Vietnam from 
April 1966 to May 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The RO certified this appeal to the Board in December 2005 
and, in January 2006, September 2006, and October 2006, so on 
the latter two occasions more than 90 days later, the veteran 
submitted additional evidence.  But he waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304 (2007).

The Board is remanding the claim for service connection for 
PTSD to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  Whereas the Board 
is going ahead and deciding the other two claims, for hearing 
loss and tinnitus.


FINDINGS OF FACT

1.  According to a VA hearing examiner, it is just as likely 
as not the veteran's hearing loss was caused by excessive 
noise exposure during his active military service.

2.  There is insufficient evidence, however, indicating the 
veteran has tinnitus - much less related to his military 
service, including by way of his hearing loss.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.102, 3.303, 3.385.

2.  But the veteran does not have tinnitus from a disease or 
injury incurred in or aggravated by his military service, and 
it is not proximately due to, the result of, or chronically 
aggravated by his hearing loss.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in January 2004 
and November 2005, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board sees the RO issued that first VCAA notice letter 
prior to initially adjudicating the claims - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  That January 2004 VCAA letter did not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to his claims. Id. at 120-21.  However, 
the more recent November 2005 VCAA letter did make this 
specific request.  So any failure to make this specific 
request in the earlier January 2004 VCAA letter is non-
prejudicial, i.e., harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).



There has been no reason to go back and readjudicate the 
veteran's claims, such as in a supplemental statement of the 
case (SSOC), since providing that additional VCAA notice in 
November 2005 because, as already mentioned, he has waived 
his right to have the RO initially consider all of the 
additional evidence he has since submitted in December 2005, 
January 2006, September 2006, and October 2006.  
38 C.F.R. §§ 20.800, 20.1304 (2007).  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007)..

The veteran was not informed in either of the letters 
mentioned (or any since) that a downstream disability rating 
and effective date would be assigned if his claims for 
service connection were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Since, however, in this 
decision the Board is granting his claim for service 
connection for hearing loss, this is nonprejudicial, harmless 
error because he is receiving the requested benefit 
regardless.  38 C.F.R. § 20.1102.  See, too, Goodwin v. 
Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (indicating 
that where a claim, such as for service connection, has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements.  "[O]nce a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a notice of disagreement (NOD) has been 
filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
....")



Moreover, in effectuating this grant of service connection, 
the RO will be responsible for addressing any additional 
notice requirement concerning the downstream disability 
rating and effective date.  Additionally, since the veteran's 
claim for service connection for tinnitus is being denied, no 
downstream disability rating or effective date will be 
assigned.  Therefore, there can be no possibility of any 
prejudice to him in not receiving notice concerning these 
downstream elements of this tinnitus claim.  The RO has 
ultimately provided all notice required by § 5103(a).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA 
notices resulted in any prejudice to the veteran.  But see 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(where the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless in that it 
does not affect the essential fairness of the adjudication).  
To do this, VA must demonstrate:  (1) that any defect was 
cured by actual knowledge on the part of the claimant (see 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim"); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law. 
 Additionally, consideration should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  



Here, if there arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  

Any notice error will not affect the essential fairness of 
the adjudication because the September 2005 SOC apprised the 
veteran of the applicable statutes and regulations for 
establishing his entitlement to service connection for 
hearing loss and tinnitus.  A reasonable person could be 
expected to read and understand these requirements, and that 
evidence showing these conditions relate back to his military 
service is needed to support these claims.  Certainly then, 
he has the requisite actual knowledge of the evidence needed 
to support these claims.  Therefore, any deficiency in his 
VCAA notice will not affect the essential fairness of the 
adjudication.

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), private medical 
records, and his VA medical records - including the report 
of his VA compensation examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).
Concerning this, although he had a VA protocol Agent Orange 
examination in December 2002, an etiological opinion was not 
provided.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a medical examination when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Here, though, as mentioned, there is sufficient 
evidence already of record to go ahead and grant the 
veteran's claim for hearing loss.  So there is no need for 
additional medical comment insofar as whether this condition 
is attributable to his military service; the mere fact that 
the Board is granting this claim is, itself, an 
acknowledgement that it is.  See 38 C.F.R. § 3.159(c)(4).

And as for the claim for tinnitus, the veteran's service and 
post-service medical records provide no basis to grant this 
claim, indeed to the contrary, provide evidence against this 
claim.  So there is no justification for requesting a medical 
nexus opinion concerning this claim.  38 C.F.R. § 5103A(d).

Since there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Claims for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis 
for disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Entitlement to Service Connection for Hearing Loss

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence of current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, to 
confirm the veteran at least has it).  



Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.  

Audiometric testing at the time of the veteran's pre-
induction physical examination in April 1965 revealed normal 
hearing.  The measure of puretone threshold levels, in 
decibels, at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
0 (10)
5 (15)
5 (15)
0 (5)
LEFT
--
10 (20)
5 (15)
0 (10)
0 (5)



Audiometric testing at the time of the veteran's separation 
examination in May 1967 also revealed normal hearing.  The 
measure of puretone threshold levels, in decibels, at the 
noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
0 (10)
0 (10)
--
0 (5)
LEFT
--
0 (10)
0 (10)
--
0 (5)

So there was no indication of hearing loss in either ear when 
the veteran was initially examined when entering the military 
or when reexamined in anticipation of being discharged.  His 
other SMRs, in the interim, also do not show any indication 
of hearing impairment while he was in the military.

Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the Court held that, even though disabling hearing loss - 
that is, according to the requirements of 38 C.F.R. § 3.385 - 
may not have been demonstrated at separation, a veteran may 
still establish service connection for a current hearing loss 
disability by showing he now satisfies the threshold minimum 
requirements of § 3.385 and by submitting evidence that his 
current disability is related to his military service.  See 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As the 
Court further indicated in Hensley, the threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. (citing 
Current Medical Diagnosis & Treatment, Stephen A. Schroeder, 
et. al. eds., at 110-11 (1988)).

The veteran's military service ended in May 1967.  He more 
recently had a hearing evaluation by a private audiologist in 
November 2003.  The private audiologist did not review the 
veteran's claims file for the pertinent medical and other 
history.  The audiologist's assessment/impressions were:  
"moderate mixed hearing loss, sloping to a severe high 
frequency sensiorineural hearing loss above 3000 Hz, AD 
[referring to the right ear].  Pure tone air and bone 
conduction testing revealed a moderate conductive hearing 
loss sloping to a profound high frequency hearing loss 
between 3000-4000 Hz, rising to a severe sensorineural 
hearing loss above 6000 Hz, AS [referring to the left ear]."  
The audiologist also determined that the veteran's word 
recognition was fair (64 percent) at 90 dB HL in the right 
ear, and good (80 percent) at 90 dB HL in the left ear.  At 
the conclusion of the audiometric evaluation, the examining 
audiologist told the veteran to contact VA to apply for 
service connection if he believed his hearing loss was 
related to his military service.

The private audiologist's report also included audiometric 
findings of pure tone hearing threshold levels that are shown 
in graphic form instead of numeric form.  The Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 in order to determine the severity of 
any hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471 (1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).  
Furthermore, even if not precluded, a visual analysis of that 
report does not reveal any clear indication as to whether the 
recorded pure tone thresholds would meet the requirements for 
hearing impairment to be considered a disability under 
38 C.F.R. § 3.385 in either ear.

Only some two months later, in January 2004, the veteran was 
provided an audiology consultation with an audiologist at the 
local VA Medical Center.  The audiologist determined the 
veteran's pure tone audiometry revealed a "mild to severe 
sloping hearing loss."  He was administered the Maryland CNC 
Test (or a similar word recognition test).  He scored 76 
percent in each ear.  The audiologist diagnosed the veteran 
with "moderately-severe high frequency sensorineural hearing 
loss."  The audiologist also determined that, "[d]ue to the 
type of hearing loss and patient report of military noise 
exposure, it is at least as likely as not that the hearing 
loss may be related to the patient's military service."

During both the November 2003 and January 2004 audiometric 
evaluations, the veteran was administered the Maryland CNC 
Test (or a similar word recognition test) and scored less 
than 94 percent in each ear.  Therefore, that, alone, means 
he has sufficient hearing loss by VA standards as set forth 
in 38 C.F.R. § 3.385 to be considered a disability.



Consequently, the determinative issue is whether the 
veteran's current hearing loss is somehow attributable to his 
military service - and, in particular, to his reported 
excessive noise exposure.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

According to the evaluating VA audiologist, it is just as 
likely as not the veteran's current bilateral hearing loss 
relates back to his military service, citing especially the 
claimed noise exposure while on active duty.  According to 
his DD Form 214, the veteran's military occupational 
specialty (MOS) in service was a firefighter, and he served 
in Vietnam.  So it stands to reason that he probably 
experienced the type of noise exposure alleged in that 
capacity.  There also is no medical evidence refuting the VA 
examiner's opinion that the veteran's hearing loss is as 
likely as not due to that type of job in the military.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  

Here, for the reasons and bases discussed, there is at the 
very least the relative balance of evidence for and against 
concluding the veteran's hearing loss is traceable to his 
military service.  So resolving all reasonable doubt in his 
favor, his claim for service connection must be granted.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Entitlement to Service Connection for Tinnitus

As previously mentioned, the first and perhaps most 
fundamental requirement for any service-connection claim is 
competent evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The veteran's 
post-service medical records do not include a current 
diagnosis of tinnitus, despite his complaints of "bilateral 
high frequency tinnitus with onset in 1966" to his private 
physician in November 2003.

Absent some objective means (e.g., medical diagnosis, etc.) 
of confirming the veteran has tinnitus, there simply is no 
basis for granting this claim.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, not for 
a past disability).

Moreover, without first establishing that he has tinnitus 
(the condition claimed), there is no need to discuss whether 
this condition is attributable to the veteran's military 
service - including to his presumed exposure to herbicides, 
including the dioxin in Agent Orange, while in Vietnam.  
38 U.S.C.A. § 1116(a)(1) and (2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (where the Federal Circuit Court determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation, even when the veteran does not have 
one of the listed presumptive conditions).  The tinnitus 
claim also cannot be granted on the alternative theory of 
secondary service connection, that is, on the premise that it 
was caused or aggravated by the now service-connected hearing 
loss.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).



There is simply no possible way of causally relating a 
condition (tinnitus) to his military service, which, for all 
intents and purposes, the veteran has not first established 
that he even has.  And this includes to the extent he is 
alleging this 
non-existent condition was caused or aggravated by his now 
service-connected hearing loss.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995); Wallin v. West, 11 Vet. App. 509, 512 
(1998).

But even if the Board was to assume for the sake of argument 
that the veteran has the required current diagnosis of 
tinnitus, this claim still cannot be granted because there is 
no competent medical evidence of record providing the 
required link between his tinnitus and his military service, 
including, again, by way of his now service-connected hearing 
loss.  The veteran's post-service medical records 
do not include a physician's opinion considering whether the 
veteran has tinnitus, and if so, whether the tinnitus is 
linked to his military service, including by way of his now 
service-connected hearing loss.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus - in turn meaning there is no 
reasonable doubt to resolve in his favor and this claim must 
be denied.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-
49 (2001).


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is denied.




REMAND

The veteran is also trying to establish his entitlement to 
service connection for PTSD.  The applicable VA regulations 
acknowledge that symptoms attributable to PTSD often are not 
manifested during service.  So service connection requires a 
current medical diagnosis of this condition (in accordance 
with DSM-IV, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed 
in-service stressor(s) actually occurred; and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The veteran's post-service medical records, including those 
concerning his evaluation and treatment at a local VA Medical 
Center (VAMC), establish the required PTSD diagnosis.  But 
the question of whether he actually experienced a stressor 
during service to support this diagnosis is a factual - not 
medical, determination.  And credible supporting evidence of 
the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes the veteran engaged in combat 
with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.304(d) and (f)(1).



Where, however, VA determines either that the veteran did not 
engage in combat with the enemy and was not a POW, or that 
his stressors do not relate to combat, the veteran's lay 
statements, by themselves, will not be sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2007); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  And, again, this 
corroborating evidence cannot consist solely of after-the- 
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

While the veteran's military personnel records, including his 
DD Form 214, confirm he served in the Republic of Vietnam 
from April 1965 to May 1967, his mere presence there does not 
immediately establish that he served in a combat position.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed 
on reconsideration, 1 Vet. App. 406 (1991).  Nor is his 
military occupational specialty (MOS) of firefighter 
indicative of engagement in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).  Further, as the RO 
has noted correctly, he did not receive any combat-related 
awards that would serve to establish such combat with the 
enemy.  Therefore, independent evidence is necessary to 
corroborate his stressors.

In his October 2006 statement in support of claim and in his 
representative's June 2008 informal hearing presentation 
brief, the veteran detailed several stressors, including 
rocket and sniper fire, jet bombings, and the destruction of 
his worksite.  Since the descriptive details of these alleged 
events were submitted to the Board after the RO had certified 
the case for appeal, the RO was not given the opportunity to 
verify any of these asserted stressors.  And while it is true 
that the veteran will need to provide additional details 
concerning the approximate locations where these events 
purportedly occurred and date ranges when they supposedly 
happened, he has claimed events that are feasibly verifiable.  
A two month time range during service can be deduced because 
he stated that his stressor happened right after he arrived 
in Vietnam (April 1966).  So VA must at least attempt to 
objectively corroborate these alleged stressors before 
deciding his claim for PTSD.



Accordingly, the PTSD claim is REMANDED for the following 
development and consideration:

1.  Ask the veteran to provide any 
additional details or other specifics 
concerning the following alleged 
stressors, so that efforts may be made to 
verify these claimed events through the 
U. S. Army and Joint Services Records 
Research Center (JSRRC):
a) constant rocket and sniper fire 
from April 1966 (the date he first 
arrived in Vietnam) to June 1966 in 
Tent City, Vietnam (a city located 
just below Siagon, Vietnam) while he 
was in the 30th HQ. & HQ. Co., 
AVN Section, Natrang, Vietnam 96350; 
and
b) from May 1966 to July 1966, jet 
bombings and the destruction of an 
airfield tent that he worked out of 
while in the Aviation Section for 
HQ, Co., 1 Field Forces Vietnam, 
Natrang, Vietnam APO 96350 USARV.

2.  Once the veteran responds with any 
additional information, attempt to verify 
these alleged incidents with JSRRC or any 
other appropriate source using the proper 
protocol.

3.  If, and only if, the veteran's PTSD 
stressor(s) is verified, then schedule 
him for a VA mental status examination to 
determine the nature and etiology of his 
PTSD.  The evaluating clinician must be 
provided the list of the veteran's 
claimed stressors, to include rocket and 
sniper fire, jet bombings, and the 
destruction of his worksite.  But the 
examiner also must be informed that 
he/she may only rely on an objectively 
confirmed stressor to conclude the 
veteran has consequent PTSD.  The 
examiner should opine as to whether any 
or all of those events, or other events 
during service objectively confirmed were 
sufficient to cause the veteran's PTSD.  
If there are other causes for the PTSD 
diagnosis, they should be noted.  The 
examiner must discuss the rationale 
underlying any conclusions drawn or 
opinions expressed.  The claims file, 
including a complete copy of this remand, 
must be reviewed for the veteran's 
pertinent medical and other history.  All 
diagnostic testing deemed necessary 
should be conducted and the results 
reported in detail.

4.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


